t c memo united_states tax_court b d foundations inc petitioner v commissioner of internal revenue respondent docket no filed date joseph h thibodeau matthew t gehrke and kandace c gerdes for petitioner michael w lloyd for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in petitioner’s federal_income_tax year ended deficiency dollar_figure big_number - - respondent disallowed as unreasonable_compensation under sec_162 dollar_figure of salaries out of dollar_figure paid and claimed by petitioner as salaries and bonuses to its officer- director-shareholders william and connie myers for its fiscal_year ended date we sustain respondent’s determination findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and accompanying exhibits are incorporated by this reference petitioner is a colorado corporation that pours concrete foundations of residential houses and light commercial buildings for real_property developers and provides other concrete flat work such as driveways sidewalks and basement and garage floors when petitioner filed its petition it maintained its principal_place_of_business in colorado at all relevant times petitioner has been taxable as a c_corporation and reported its income and deductions except for state_income_tax on the cash_method_of_accounting ‘all section references are to the internal_revenue_code as in effect during the years in issue and all rule references are to the tax court’s rules_of_practice and procedure the deficiency for the fiscal_year ended date is attributable to the reduction of a net_operating_loss_carryback claimed by petitioner from the fiscal_year ended date by reason of respondent’s disallowance of a portion of the compensation deduction claimed by petitioner for the later year since petitioner was incorporated in late william myers petitioner’s president and his wife connie myers petitioner’s vice president secretary and treasurer have been its only officers directors and shareholders mr myers has a high school education after graduating from high school mr myers worked in the grocery business for approximately years and was the manager of a grocery store for the next years before petitioner’s incorporation in late mr myers worked in the construction industry on a variety of jobs related to the pouring of concrete for foundations and flat work delivering mixed concrete to construction sites as the driver of a redi-mix concrete truck pouring concrete foundations and flat work for numerous building projects as a construction worker foreman or supervisor and beginning in managing his own foundation and flat work business in partnership with another individual the b d partnership mrs myers has an associate’s degree in computer science she worked as a computer programmer and then became a licensed stockbroker after petitioner’s incorporation she guit her job as a stockbroker to join mr myers in managing petitioner while working for petitioner mrs myers resumed her college education and obtained a bachelor’s degree in business in following a downturn in construction in colorado mr myers’s partner sold his interest in the b d partnership to mr q4e- myers and retired in late petitioner was incorporated to conduct the foundation and flat work contracting business previously operated by the b d partnership and by mr myers upon incorporation of petitioner mr and mrs myers invested dollar_figure in its capital stock mr myers received percent of petitioner’s outstanding shares of common_stock and mrs myers received the other percent mr and mrs myers have owned these same stock interests throughout petitioner’s existence including the year in issue ended date mr and mrs myers also made advances to petitioner of dollar_figure which were shown on petitioner’s books and income_tax returns as debt the record does not show how the advances were divided between mr and mrs myers or whether petitioner paid interest on them petitioner paid off these advances over the first years of its existence since when petitioner began operations mr and mrs myers have played complementary roles as the only members of its management team mr myers has handled all work in the field and mrs myers hass maintained petitioner’s books and provided all administrative support in petitioner employed about construction workers over the years petitioner has employed up to to construction workers depending on work volume throughout petitioner’s existence mr myers during peak construction periods has worked long hours to accomplish a variety of tasks mr myers schedules and coordinates petitioner’s construction activities with various builders other contractors and suppliers mr myers manages and supervises petitioner’s construction workers and is responsible for all construction work done by petitioner he exclusively solicits bids and obtains jobs for petitioner for each job petitioner obtains mr myers orders and arranges for delivery of the premixed concrete to the construction site he orders and arranges for all necessary equipment and supplies he often supervises the actual work by petitioner’s workers at the site when mr myers cannot be present to supervise the work at a site he assigns an experienced and responsible construction worker of petitioner to act as foreman of the work crew on workdays during peak periods mr myers typically spends most of his time in the field attending to and supervising 7petitioner does not perform the excavation work needed to lay the foundation of a building another contractor performs all required excavation work after excavation is completed mr myers examines the excavated building site and determines the guantity of mixed concrete to be delivered to lay the foundation to avoid running short of mixed concrete during pouring he orders more than the minimum quantity he estimates is needed to lay the foundation to minimize waste from ordering excess mixed concrete where petitioner is constructing a number of foundations at sites in close proximity such as the home foundations in a subdivision mr myers tries to schedule the pouring of several foundations per day sduring the fiscal_year ended date petitioner employed three individuals who served as foremen -- - petitioner’s construction activities and marketing its services to builders on workday evenings after he returns home or on weekends he informs and discusses with mrs myers among other things the amounts to bill the builders for petitioner’s work on their jobs petitioner’s payment obligations for equipment and supplies and petitioner’s weekly payroll for construction workers and he also works on bids he intends to submit to builders on petitioner’s behalf mr and mrs myers have always maintained petitioner’s office in their home before petitioner’s incorporation they resided in greeley colorado approximately miles north of denver in early shortly after petitioner’s incorporation mr myers decided to seek contracting work for petitioner in highlands ranch colorado approximately to miles south of denver where a number of large residential subdivisions were being developed however it took mr myers some time to establish the reputation with the builders in highlands ranch that enabled him to obtain substantial work from originally the b d partnership had been operating in the boulder longmont and north denver areas after construction work declined in those areas in the mid-1980's mr myers had obtained contracting jobs for the b d partnership in colorado springs approximately miles from his home in greeley for several years he spent many of his nights during the workweek at an apartment motel or mobile home in colorado springs and would often see mrs myers only on weekends however by early construction work in colorado springs had also started to decline following the space shuttle disaster them for petitioner during this interim period mr myers continued to commute from greeley to colorado springs while finishing the jobs petitioner had there by mr myers and petitioner began to enjoy a good reputation among home builders and other construction industry people in the denver metropolitan area particularly in douglas county which includes highlands ranch mr myers and petitioner had become well known for doing high-quality foundations and flat work efficiently reliably and on schedule this reputation enabled petitioner to obtain more business and increase its gross_receipts and profits although petitioner’s bids had to be competitive petitioner did not always have to be the lowest bidder to obtain work from the builders in the latter part of mr and mrs myers moved their home and petitioner’s office to castle rock colorado which is located about miles south of denver and miles from highlands ranch from through a substantial number of new houses were built in douglas county the rate of annual increase in new houses built in douglas county slightly declined from through going from percent for to percent for this slight decline ended in according to u s census bureau information from through douglas county was the fastest growing county in the nation in terms of population increases for the rate of increase in the number of new houses built in douglas county was percent in petitioner became a contractor for kaufman broad a national home building company then building numerous houses in highlands ranch during the fiscal_year ended date petitioner laid more than foundations of which approximately were for kaufman broad over the period from date when petitioner began operations through date petitioner made annual payments as compensation to mr and mrs myers and to petitioner’s construction workers as set forth below total total fye william connie officer construction july myers myers comp worker comp dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the total compensation of dollar_figure paid mr and mrs myers for the fiscal_year in issue ended date was divided between salaries and bonuses as follows the allocation of officers’ compensation between salary and bonus for each year is set forth infra in the appendix mr myers mrs myers totals salaries dollar_figure dollar_figure dollar_figure bonuses big_number big_number totals big_number big_number big_number ‘of this dollar_figure dollar_figure was said to be a bonus for fiscal_year and dollar_figure a bonus for fiscal_year 70f this dollar_figure dollar_figure was said to be a bonus for fiscal_year and dollar_figure a bonus for fiscal_year as described infra pp petitioner also made contributions on behalf of mr and mrs myers to a qualified_retirement_plan and further agreed to make specified deferred_compensation payments to each of them petitioner had no fixed formula for determining the annual salaries and bonuses paid to mr and mrs myers until the fiscal_year ended date mr and mrs myers petitioner’s directors generally around the beginning of the fiscal_year would set the respective salaries they were to receive for that year at the same time they would authorize mr myers as petitioner’s president to pay himself and mrs myers whatever raises fringe_benefits and bonuses that he considered appropriate for that year for example concerning the respective salaries and bonuses paid to mr and mrs myers for the fiscal_year ended date the minutes of petitioner’s -- - annual directors’ meeting of date stated in pertinent part the corporation has experienced continued financial growth due almost entirely to the efforts of william myers and connie myers the board_of director’s sic wishes to compensate the officers for a job well done upon motion duly made seconded and unanimously approved the corporation shall pay the following officers’ salaries for the fiscal_year end date william l myers president dollar_figure connie j myers secretary the president is also authorized to approve whatever raises fringe_benefits and bonuses he judges to be fair for the fiscal_year ended date the memorandum of action of the directors with respect to the compensation of mr and mrs myers speaks as of the end of the fiscal_year specifically the memorandum of action states as follows concerning the respective salaries and bonuses of mr and mrs myers the contribution for that year to a qualified_retirement_plan for their benefit and the deferred_compensation agreements being entered into with them we all the directors of b d foundations inc a colorado corporation pursuant to section of the colorado business corporation act take the following action s by consent and without a meeting as if by unanimous vote and waive all notice of such meeting pursuant to section of that act deferred_compensation agreement the directors after exhaustive review of the officers’ compensation and the shareholders’ returns since the company was founded have determined that the officers have been substantially undercompensated since the company’s inception therefore after recognition of a substantial return to the shareholders on their investment in the company the directors have determined to provide the officers deferred_compensation in consideration of their past services rendered the deferred_compensation agreements between this corporation and william myers and between the corporation and connie myers copies of which are included in the corporation’s minute book are hereby approved the officers of this corporation are authorized to execute and perform those agreements on behalf of this corporation ratification of defined_benefit_plan the board_of directors hereby ratifies and approves of the actions taken by the officers of this corporation in adopting a qualified defined benefit retirement_plan copies of which are included in this corporation’s minute book contributions to qualified_plans the board_of directors hereby ratifies and approves the contribution of dollar_figure to the trustee of the b d foundations inc employee retirement defined_benefit_plan salaries the board_of directors hereby acknowledges that it reached a settlement in calendar_year with the internal_revenue_service respecting officers’ compensation_for fiscal years ending and in accordance with the guidelines established by the internal_revenue_service in reaching this ‘pursuant to that settlement petitioner agreed to treat as constructive_dividend income dollar_figure of the total compensation paid to mr and mrs myers for the fiscal_year and dollar_figure of the total compensation paid to them for the fiscal_year however the record discloses no specific guidelines or compensation formula that had been applied by the parties in determining the amounts deductible by petitioner as reasonable_compensation to mr and mrs myers under this settlement the continued settlement and after effecting an inflation increase for the following salaries and the bonuses set forth in paragraph below are hereby fixed for the following officers until further action of the board william l myers dollar_figure connie j myers dollar_figure payment of bonus the board_of directors hereby authorize and direct the officers of this corporation to pay bonuses for the fiscal years ended date and to the following officers in the amounts set opposite their names total william l myers dollar_figure dollar_figure dollar_figure connie j myers s big_number s big_number dollar_figure this consent of the board_of directors when signed by all of the directors of this corporation shall have the same effect as having been unanimously adopted by vote of the board_of directors of this corporation on the 31st day of july ’ the directors of this corporation are as follows approved directors continued income_tax examination_report dated date of the revenue_agent who examined petitioner’s return for the fiscal_year ended date stated that the settlement for the earlier and fiscal years is not specific as to how a reasonable_compensation amount was determined indeed petitioner now acknowledges no formula was used in settling those and tax years ‘the record does not disclose the date on which petitioner’s directors mr and mrs myers had signed the memorandum of action respondent did not question whether the salaries and bonuses authorized by the memorandum which petitioner deducted on its return for the year ended date were actually paid to mr and mrs myers during that year s william l myers william l myers s connie j myers connie j myers petitioner agreed in the deferred_compensation agreements referred to in paragraph of the memorandum of action to pay mr myers dollar_figure and to pay mrs myers dollar_figure as deferred_compensation petitioner agreed to make the deferred_compensation payments in equal monthly installments over a month period beginning month after the sale_or_exchange through merger or otherwise of more than percent of petitioner’s outstanding shares of stock the sale_or_exchange of all or substantially_all of petitioner’s assets other than in the ordinary course of business or termination of employment with petitioner petitioner’s income_tax returns for the fiscal years ended date through disclose the following annual gross_receipts and net profit or net_loss after taxes net profit net_loss gross_receipts after taxes fye july dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the schedule l--balance sheets included in petitioner’s income_tax returns for these years further reflect the following total assets and net assets and equity without regard to petitioner’s obligation to make future payments to mr and mrs myers or to respondent’s contention that the dollar_figure of advances should be treated as equity net assets fye july total assets equity’ dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 'petitioner’s cost for the assets less accumulated depreciation total assets less liabilities which equals capital stock of dollar_figure plus retained earnings from incorporation in late through date petitioner declared and paid no formal dividends around mr and mrs myers decided they would no longer seek to increase the size of petitioner’s business shortly thereafter mr myers helped his son kurt myers kurt establish another foundation and flat work construction company myers foundations inc myers foundations mr myers owned percent of the outstanding shares of stock of myers foundations and kurt owned the other percent mr myers served as vice - - president of myers foundations on date mr myers’ stock interest in myers foundations was redeemed and kurt became its sole shareholder mr myers also helped bill collins a former employee of petitioner and the b d partnership establish collins concrete construction inc collins concrete another foundation and flat work construction company mr collins and mr myers together owned collins concrete by mr myers’ entire stock interest in collins concrete had been redeemed during mr myers also engaged in certain cattle breeding and feeding activities and horse breeding and showing activities in the notice_of_deficiency respondent disallowed petitioner’s deduction of dollar_figure of the dollar_figure of salaries paid mr myers and mrs myers for its fiscal_year ended date but did not make any adjustment to the dollar_figure of bonuses paid for that year and the preceding year the notice_of_deficiency stated in pertinent part issue a whether the compensation paid to the shareholder officers of the corporation are reasonable given the duties and services provided to the company reconciliation fye per return dollar_figure big_number per exam big_number adjustment big_number the total reasonable_compensation amount was determined as follows -- - chief_executive_officer dollar_figure chief financial officer big_number chief operations administrative officer big_number marketing executive sec_113 sec_424 big_number bonus no adjustment to amount_paid by tp as bonuses big_number fy big_number fy total compensation allowed big_number opinion this is yet another case in which a closely held c corporation----whose shareholders have never elected pass-through treatment under subchapter s--faces the burden of justifying the deductibility for u s_corporation income_tax purposes of amounts paid to them as compensation that respondent claims to be unreasonable and excessive sec_162 allows as a business deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a two-prong test determines the deductibility of payments as compensation whether the amount claimed to be deductible as compensation is reasonable in relation to services performed and whether the payment is in fact purely for services rendered sec_1 a income_tax regs bonuses paid to employees are deductible when made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1 income_tax regs generally courts have focused on the reasonableness requirement in determining deductibility 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the reasonableness of compensation is a question of fact to be answered by considering all facts and circumstances of the particular case 528_f2d_176 10th cir affg 61_tc_564 95_tc_525 affd 965_f2d_1038 11th cir petitioner has the burden of showing that the amount it deducted as compensation was reasonable and that it is entitled to a compensation deduction larger than that allowed by respondent rule a pepsi-cola bottling co of salina inc v commissioner supra pincite 503_f2d_359 9th cir affg tcmemo_1971_200 ’ tin the notice_of_deficiency respondent did not adjust the dollar_figure of bonuses paid to mr myers and mrs myers for the and fiscal years that petitioner deducted on its fiscal_year return however the total compensation that was paid to mr and mrs myers during the fiscal_year in issue included these bonuses accordingly in evaluating the reasonableness of the salaries petitioner paid and deducted for mr myers and mrs myers we consider the total compensation they received including bonuses the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_685 enacted sec_7491 to shift the burden_of_proof to respondent continued -- - compensation paid_by a corporation whose stock is closely held as in the case at hand is to be given special scrutiny blliotts inc v commissioner supra pincite pepsi-cola bottling co of salina inc v commissioner supra pincite as the court_of_appeals for the ninth circuit has explained a closely_held_corporation will normally have an interest to characterize payments to a shareholder-employee as deductible compensation rather than as nondeductible dividends and the shareholder-employee and corporation are likely not to be dealing at arm’s length elliotts inc v commissioner supra the problem of determining whether a purported compensation payment is actually a disguised_dividend the court_of_appeals further noted is aggravated when a shareholder-employee is the corporation’s sole shareholder an employee who is sole shareholder not only has complete control_over the corporation’s operations but is the only eligible_dividend recipient id case law has provided an extensive list of factors that are relevant in determining reasonable_compensation 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court continued in court proceedings under certain circumstances however sec_7491 generally applies and is effective only to court proceedings arising in connection with examinations commencing after date and is not applicable to this case rra sec c 112_stat_727 respondent’s examination of petitioner’s return for the fiscal_year ended date began well before date no single factor is dispositive 399_f2d_603 9th cir affg tcmemo_1967_7 73_tc_1142 in pepsi-cola bottling co of salina inc v commissioner supra pincite the court_of_appeals for the tenth circuit to which this case is appealable listed nine factors to be considered with the situation as a whole being considered and no single factor being decisive these nine factors are the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with the gross_income and the net_income the prevailing economic conditions a comparison of salaries with distributions to shareholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in previous years petitioner contends it has established the reasonableness of the compensation it paid to mr myers and mrs myers and deducted for its fiscal_year ended date respondent contends to the contrary that petitioner has failed to establish its right to a larger compensation deduction than respondent allowed in the notice_of_deficiency - - in their post-trial briefs the parties have addressed in cursory fashion the independent_investor_test used by the courts of appeals for the second ’ seventh ' and ninth circuits in 249_f3d_994 10th cir affg tcmemo_1999_211 the court_of_appeals for the tenth circuit recently confirmed that it continues to use the multifactor approach of pepsi-cola bottling co of salina inc v commissioner supra in eberl’s claim serv inc the panel rejected the taxpayer’s argument for adoption of some form of the independent_investor_test more fully discussed infra pp stating that it was bound to continue using the multifactor approach of pepsi-cola bottling co of salina inc absent reconsideration and adoption in an en bane rehearing id in all likelihood any appeal from our decision in the case at hand would be to the court_of_appeals for the tenth circuit sec_7482 b as a result in deciding this case we follow its decisions in ekberl’s claim serv inc supra and on g 147_f3d_96 2d cir vacating and remanding tcmemo_1995_135 85_f3d_950 2d cir affg tcmemo_1995_ th g 196_f3d_833 7th cir revg tcmemo_1998_220 2b g 221_f3d_1091 9th cir affg tcmemo_1998_343 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 --- - pepsi-cola bottling co of salina inc supra and apply the multifactor approach see 54_tc_742 affd 445_f2d_985 10th cir petitioner argues among other things that its compensation payments to mr myers and mrs myers for the fiscal_year were reasonable because their efforts enabled it to enjoy outstanding financial performance from date through date petitioner claims in light of its alleged outstanding financial performance that an independent investor would have approved the compensation paid to mr myers and mrs myers not surprisingly respondent disputes petitioner’s claims in applying the multifactor approach of the court_of_appeals for the tenth circuit whether petitioner’s owners enjoyed a high rate of return on their equity_investment is a relevant factor the return on equity analysis which as discussed infra pp is central to the independent_investor_test can be especially useful in evaluating the taxpayer’s financial performance an additional factor this court addressed in eberl’s claim serv inc supra 15tn 249_f3d_994 10th cir affg tcmemo_1999_211 the court_of_appeals noted that under the traditional multifactor approach in 528_f2d_176 10th cir affg 61_tc_564 the situation must be considered as a whole with no one factor being decisive it further noted that while the factors to be considered have been stated innumerable times in past cases those factors have never been reduced to a definitive list id continued -- - accordingly in determining whether the amounts petitioner paid to mr and mrs myers and deducted on its income_tax returns were reasonable_compensation we first analyze and apply the nine factors used by the court_of_appeals for the tenth circuit in pepsi-cola bottling co of salina inc v commissioner supra we then evaluate petitioner’s financial performance using certain elements of the independent_investor_test a mr myers’ and mrs myers’ qualifications an employee’s superior qualifications for his or her position may justify high compensation home interiors gifts inc v commissioner supra pincite mr myers had substantial knowledge and experience in doing concrete work in the construction industry before petitioner’s incorporation in late mr myers already had extensive experience in pouring concrete foundations and flat work and in managing and operating his own foundation and flat work contracting business mrs myers had almost no experience in the construction industry before she began to work for petitioner she had some continued indeed in reviewing and affirming our decision in eberl’s claim serv inc the court_of_appeals observed that this court in concluding that the taxpayer in that case had not carried its burden of showing the entire amount of compensation deducted was reasonable had identified and examined relevant factors including where the employee and employer have failed to deal at arm’s length whether an independent investor would have approved the compensation id - - familiarity with general business matters and with office and administrative support functions having previously worked as a computer programmer and stockbroker after joining mr myers in managing petitioner she obtained a bachelor’s degree in business in this factor favors petitioner with respect to mr myers but is neutral with respect to mrs myers b the nature extent and scope of mr and mrs myers’s work an employee’s position hours worked duties performed and general importance to the success of the business may justify high compensation home interiors gifts inc v commissioner supra pincite mr myers was petitioner’s key_employee and driving force from its inception and his personal services were essential to its success he managed and built up petitioner’s business solicited and obtained all petitioner’s jobs and supervised and was responsible for all work performed on brief respondent argues that by the year ended date mr myers had substantially reduced the hours per week he worked for petitioner and was devoting a substantial percentage of his time to the businesses of myers foundations and collins concrete in doing so respondent relies heavily on a tax_return filed for the same period by myers foundations the foundation and flat work construction company that mr myers and his son -- - kurt established in date this return signed by mr myers as vice president of myers foundations reflects that mr myers that year was paid dollar_figure in compensation the return further specifically states that mr myers devoted percent of his time to the business of myers foundations although that return statement by mr myers supports respondent’s contention we are satisfied that petitioner has adequately explained and disproved that statement mr myers and kurt testified that kurt had previously worked for petitioner and the b d partnership and had already been trained by mr myers during his prior employment with petitioner and the partnership mr myers testified that he did not actually devote more than about percent of his overall time to myers foundations during its and petitioner’s respective fiscal years similarly kurt testified that his father’s work for myers foundations consisted of his consulting with kurt over the telephone the record further reflects that mr myers received dollar_figure of reported compensation from collins concrete the other foundation and flat work construction company he owned together with bill collins during - - we found mr myers’s and kurt’s testimony credible as determined in our findings over the years mr myers has worked long hours to accomplish the numerous duties and tasks he performs for petitioner he and other witnesses further convincingly testified that he each year including during petitioner’s year ended date puts in numerous workdays of hours or more ' he also has often worked on weekends and ‘we questioned mr myers closely about the statement in the fiscal_year ended date return of myers foundations that he had devoted percent of his time to its business although he maintained the statement was untrue he did not recall how that 50-percent figure had been arrived at by the accountant who had prepared that return we note that this accountant had also prepared petitioner’s return for its year ended date and that return stated that mr myers had devoted percent of his time to petitioner’s business ‘during peak construction periods monday through friday is the normal workweek for petitioner’s construction workers although petitioner does not pour concrete on saturdays some of its workers may work on saturday to prepare or finish work on a particular building site on a typical workday petitioner’s construction workers report to a staging area by a m mr myers is usually at the staging area around a m in order to plan and direct the work to be done that day from the staging area after picking up and loading any equipment and supplies needed in the work that day panels ie rectangular aluminum forms form oil anchor bolts wall ties etc mr myers and petitioner’s work crews proceed to various construction sites petitioner’s work crews normally work until p m or p m although they sometimes may be required to work until p-m or p m after petitioner’s construction workers have stopped work mr myers usually has other tasks to perform including preparing petitioner’s billings its weekly payroll and its bids on future jobs and planning construction activities for the next workday - - has not taken extended vacations because he must see that all of petitioner’s work is done ’ we similarly reject respondent’s suggestion that mr myers by the fiscal_year was no longer putting in long hours for petitioner because of his cattle breeding and feeding and horse breeding and showing activities mrs myers is petitioner’s only office worker she has played a complementary role to mr myers by handling petitioner’s accounting administrative and support functions this factor favors petitioner with respect to mr myers but is neutral with respect to mrs myers c the size and complexities of petitioner’s business the size and complexity of a taxpayer’s business is considered in determining whether compensation is reasonable pepsi-cola bottling co of salina inc v commissioner f 2d pincite petitioner’s volume of work generally fluctuates during the year in the denver metropolitan area the peak periods of construction include may june september and october notwithstanding fluctuations in petitioner’s workload mr myers tries to schedule and have petitioner undertake some contracting jobs throughout the year in order to provide steady work for some of his better workers because winter temperatures in the denver metropolitan area generally do not fall below freezing concrete can usually be poured throughout the year ‘salthough mrs myers was not a shareholder or officer of myers foundations she kept its books and prepared its payroll during its fiscal_year ended date during that year myers foundations maintained its office in the home of mr and mrs myers -- p7 - as indicated in our findings around mr and mrs myers had decided not to seek to increase the size of petitioner’s business at that point petitioner had reached the maximum size they felt comfortable managing and operating if petitioner’s contracting business had expanded substantially mr myers would no longer have been able to manage and be personally responsible for all of petitioner’s construction work mr and mrs myers further believed it would be difficult to find and hire qualified additional employees to perform any of the same functions as mr myers at any rate they were unwilling to make the substantial additional financial commitment needed if petitioner were to attempt to grow substantially particularly since petitioner at this time had relatively little debt indeed as respondent’s expert suggested petitioner’s contracting business was similar to other small family-owned-and-run construction contracting businesses distinguished from them only by its relatively outstanding ability to generate funds to pay dividends and compensation to its shareholders petitioner grossed more than dollar_figure million annually from its foundation and flat work construction business for its through fiscal years for the fiscal_year in issue petitioner grossed more than dollar_figure million and poured more than foundations it has employed up to as many a sec_35 to construction workers during a year mr and mrs myers were the only members of petitioner’s management team and performed - - multiple roles in managing petitioner’s operations petitioner’s jobs did not require substantial scientific and highly technical knowledge 488_f2d_695 5th cir wooden ammunition box manufacturing operation was simple tricon metals servs inc v commissioner tcmemo_1997_360 cf choate constr co v commissioner tcmemo_1997_495 taxpayer specialized in constructing complex projects such as hospital operating rooms robotics facilities high-quality glass-making plants and industrial clean rooms this factor favors respondent but the advantage to respondent is substantially offset by the leanness of petitioner’s management team and the multiple functions mr and mrs myers performed in managing petitioner’s operations see pmt inc v commissioner tcmemo_1996_303 noting that courts have considered the recipient-employee’s performance of more than one function for the employer see also labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir d comparison of mr and mrs myers’s salaries and bonuses with petitioner’s gross_receipts and net_income or net_loss after taxes although it is often helpful to consider compensation as a percentage of both gross_receipts and net_income net_income is usually more important because it more accurately gauges whether a corporation is disguising the distribution of dividends as - - compensation 819_f2d_1315 5th cir affg tcmemo_1985_267 however no particular ratio between compensation and gross or net taxable_income is a prerequisite for a finding of reasonableness id pincite over the period date through date petitioner had the annual gross_receipts and net_income before taxes and officer compensation ’ set forth below gross_receipts net_income fye july dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number from date through date the annual compensation paid mr and mrs myers represented the percentages of petitioner’s gross_income and net_income before taxes and officer compensation set forth below the net_income figure given for the fiscal_year ended date is net of the dollar_figure that petitioner contributed to the qualified_retirement_plan it established for petitioner’s employees that year no breakdown is available as to the portion of the dollar_figure contribution that would benefit mr and mrs myers as opposed to petitioner’s other employees the record does reflect that mr and mrs myers were among the employees who would benefit under the plan it is thus likely that most if not substantially_all of the contribution would benefit them -- - total officer percentage of percentage of fye july compensation gross_income net_income dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure for the fiscal_year in issue petitioner had a net_loss after taxes of dollar_figure as a result of the dollar_figure salary and dollar_figure bonus paid to mr myers and the dollar_figure salary and dollar_figure bonus paid to mrs myers these payments equaled dollar_figure percent of petitioner’s net_income for that year before taxes and officer compensation petitioner that year also experienced a dollar_figure reduction in its equity dollar_figure net assets and equity at the beginning of the year less dollar_figure net assets and equity at yearend without regard to the obligation petitioner took on in that year to pay an additional dollar_figure of deferred_compensation to mr and mrs myers respondent’s expert acknowledged that mr and mrs myers were undercompensated during petitioner’s early years of operation however as discussed more fully infra pp respondent and petitioner disagree over whether mr myers and mrs myers remained underpaid for their past services in prior - - years as of the beginning of petitioner’s fiscal_year ended date this factor favors respondent b bconomic conditions if general economic conditions are favorable they may downgrade the extent of the employee’s effect on the company’s performance 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court the record reflects the construction boom in douglas county from through indeed with some help and guidance from mr myers myers foundations and collins concrete two other foundation and flat work contracting companies that he helped establish were able to operate successfully and obtain substantial business during and although the construction boom in douglas county contributed to petitioner’s profitability during these years the record also reflects that petitioner was a well managed company whose work enjoyed an excellent reputation among builders and other construction industry people in the denver colorado area this factor is neutral because petitioner’s financial success was not due merely to fortuitous economic conditions home interiors gifts inc v commissioner t c pincite neils v commissioner tcmemo_1982_173 - - f comparison of salaries and bonuses petitioner paid mr and mrs myers with formal dividend distributions the failure to declare and pay dividends suggests that purported compensation payments may be disguised dividends 500_f2d_148 8th cir affg tcmemo_1973_130 although mr and mrs myers were extremely well compensated commencing with petitioner’s fiscal_year ended date petitioner made no formal dividend distributions from the time of its incorporation in late through date this factor favors respondent g prevailing rates of compensation_for comparable positions in comparable concerns in deciding whether compensation to an employee is reasonable we compare it to compensation paid to persons holding comparable positions in comparable companies mayson manufacturing co v commissioner f 2d pincite sec_1 b income_tax regs in assessing this factor we consider the testimony of the parties’ expert witnesses as trier of fact we are not bound by the opinion of any expert witness and will accept or reject expert testimony in whole or in part in the exercise of sound judgment 304_us_282 538_f2d_927 2d cir and cases cited therein affg tcmemo_1974_285 petitioner’s expert petitioner’s expert lawrence p gelfond owns his own certified public accounting and business consulting firm he has extensive experience in evaluating commercial enterprises for business decisions and he has valued closely held businesses and professional practices mr gelfond opined that the compensation petitioner paid to mr myers and mrs myers for its year ended date was reasonable among other things mr gelfond heavily based his conclusion on his examination of a survey of a large number of concrete contracting companies in his report he elaborated as follows the company petitioner realized net profit before owner’s compensation and taxes of percent of revenues for the tax_year ended date as previously stated the company also realized an average annual return of percent over the year period ending date the operating period --well above the annual return of a superior mutual_fund according to robert morris associates annual_statement studies -- the study concrete contractors standard industrial classification code companies within the 75th percentile implies the statistic rank sec_25th of samples realized net profit before officers’ compensation and taxes of percent of revenues as the company realized net profit of percent for the tax_year ended date it is obvious that the company realized superior financial performance compared to the companies in the study’s data mr gelfond’s compounded average annual return analysis is discussed infra pp in connection with our discussion of petitioner’s financial performance and the independent_investor_test - -- the study’s data also reflects that companies in the 75th percentile paid officers’ compensation of percent of revenues although the company paid officers’ compensation of percent including the bonus paid for performance percent excluding the bonus of revenues in the tax_year ended date consideration must be given to the fact that the company performed far superior as noted in the previous paragraph to the companies included in the study’ sec_75th percentile data in addition the study does not indicate how many officers are included in the officers’ compensation as a percentage of revenues calculation given that the myers collectively perform the duties including but not limited to chief_executive_officer chief financial officer chief operating officer bookkeeper personnel manager and office manager a percentage of the myers’ compensation should be allocated and compared to the study’s operating_expenses category this appropriate allocation would decrease the company’s officers’ salaries as a percentage of revenues and would be a more appropriate and consistent manner of comparing the company’s figures to the study’s data as the study does not offer detail with respect to accounting and office administration salaries as a percentage of revenues ghp mr gelfond’s consulting firm is unable to make this more appropriate and consistent comparison of additional importance for purposes of ascertaining the relevance of the study’s information to the case at hand is the fact that the study’s data is not organized by type of entity eg subchapter_s or c corporations officers shareholders of subchapter sdollar_figurecorporations often minimize officers’ compensation in lieu of cash distributions as such officers’ compensation as a percent of revenues will generally be less for a subchapter_s_corporation than a c_corporation over percent of the companies included in the study had annual revenues less than dollar_figure million which could indicate the majority of the companies included in the study are subchapter_s_corporations therefore officers’ compensation as a percentage of revenues as reflected in the study is likely to be artificially low mr gelfond offered no details concerning the specific -- - concrete contracting companies covered in the survey upon which he based his opinion he also offered no information on the particular qualifications skills services or compensation of the executives of those companies we thus are unable to determine how similar these other unidentified companies and their businesses are to petitioner and how similar the services their officers performed are to the services performed by mr myers and mrs myers furthermore although mr gelfond opined that the dollar_figure in compensation paid to mr myers and mrs myers that year was reasonable he failed to address the contribution for their benefit to petitioner’s qualified_retirement_plan this retirement_plan contribution represented significant additional compensation to mr myers and mrs myers and was part of their total compensation package during petitioner’s fiscal_year ended date the memorandum of board action authorizing petitioner’s entry into the deferred_compensation agreements asserts that the additional future payments of dollar_figure were to remedy petitioner’s past substantial undercompensation of mr myers and mrs myers however as discussed more fully infra pp petitioner and mr gelfond presented no further analysis or explanation of the amount of mr myers’ and mrs myers’ prior undercompensation during petitioner’s earlier years of operation or the additional compensation needed in later years to - - remedy that undercompensation as noted by respondent’s expert mr myers and mrs myers were extremely well compensated commencing with petitioner’s fiscal_year we thus give little weight to petitioner’s and mr gelfond’s unsupported contention that petitioner’s prior undercompensation of mr myers and mrs myers still remained largely unremedied when the deferred_compensation agreements were entered into ’ we also reject mr gelfond’s suggestion that mr myers and mrs myers are entitled to the compensation that would be provided to six full-time executives employees serving as petitioner’s chief_executive_officer chief financial officer chief operating officer bookkeeper personnel manager and office manager although mr myers and mrs myers may have performed some of the duties of six such executives employees they did not perform work equal to the full-time services of six such executives employees ’ petitioner also asserts that the amounts it treated as constructive dividends under its settlement with respondent for its and fiscal years still represented reasonable_compensation to mr myers and mrs myers for purposes of the case we draw no adverse inference from petitioner’s subsequent treatment as dividends under that settlement of part of its and fiscal_year compensation to mr myers and mrs myers see also fed r evid -this court and other courts in numerous reasonable_compensation cases have considered the employee-recipient’s performance of more than one function for the employer but have concluded that the recipient’s reasonable_compensation should be less than the sum of the amounts paid to full-time employees each of whom occupied one such position see eg labelgraphics continued -- - in sum mr gelfond failed to compare the executive compensation provided by other companies he surveyed with the situation presented in the case at hand consequently we give his opinion little weight on the issue of comparability of compensation paid_by similar companies respondent’s expert respondent’s expert stuart j packard is employed as a general engineer and valuation and compensation specialist with the internal_revenue_service he has a bachelor of science degree in mechanical and civil engineering and also has been a licensed professional builder in the state of michigan mr packard opined that reasonable_compensation to mr myers for petitioner’s year ended date would be dollar_figure and that reasonable_compensation to mrs myers for that year would be dollar_figure in arriving at those reasonable_compensation amounts for mr myers and mrs myers mr packard relied heavily on three continued inc v commissioner tcmemo_1998_343 n affd 221_f3d_1091 9th cir this dollar_figure in total combined compensation to mr myers and mrs myers for the fiscal_year that respondent’s expert mr packard opined was reasonable is less than the amount respondent determined in the notice_of_deficiency however respondent has not sought to amend his answer to assert an increased deficiency - - surveys the watson wyatt data services survey of over big_number companies throughout the nation in various industries watson wyatt survey which survey according to packard’s report included an unspecified number of companies in the construction industry the conference board inc survey of over big_number private and public companies throughout the nation in various industries conference board survey which survey covered companies in the construction industry---nine of which had sales of dollar_figure million or more and three of which had sales of dollar_figure million or less and his own survey of seven residential homebuilding companies mr packard then applied regression analysis to the survey sample data either by the watson wyatt or conference board surveys themselves or by mr packard to calculate the mathematically indicated relationship between two chosen factors eg annual sales of each company aas explained in an excerpt from the watson wyatt survey attached to mr packard’s report regression analysis is a statistical analytical technique that examines the relationship between two selected variables e g compensation and sales volume the data from each surveyed organization is plotted on a graph for instance a company’s sales volume is measured along the horizontal x axis and compensation is measured along the vertical y axis assuming sufficient data is available to provide a realistic picture of the relationship between compensation and sales volume a regression formula using the least squares method is used to calculate the mathematical egquation that provides the best fit to the data the resulting equation y bx a can then be used to estimate the y for any value of x within the range of the model the appropriate range of the model is determined by the data on which it is estimated -- -- versus its compensation to its chief_executive_officer from the calculated mathematical relationship between these two selected factors among companies in each survey mr packard then extrapolated and computed what he thought the suggested compensation based on each particular survey should be for the top two executive officers in a construction industry company having the same annual sales or net_income that petitioner had for its fiscal_year in issue mr packard further averaged the suggested compensation he determined for the two top officers of a company having the same annual sales as petitioner under his own survey his percentage of income_method the watson wyatt survey and the conference board survey based on this foregoing information mr packard concluded and opined that reasonable_compensation for mr myers and mrs myers for petitioner’s fiscal_year ended date would be as follows mr percentage watson conference packard’s of income wyatt board survey method survey survey average’ chairman president and ceo dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure second in command chief big_number big_number big_number big_number big_number operating officer coo total executive compensation big_number big_number big_number big_number big_number two top officers ‘sum of compensation mr packard determined for the officer based on each of the three surveys and his percentage of income_method divided by recommended top executive compensation william myers chairman president and ceo dollar_figure connie myers coo secretary treasurer and big_number chief financial officer total executive compensation allowable big_number although statistical surveys analyzing the top executive compensation paid_by other construction companies can sometimes be useful for comparison purposes in examining the reasonableness of compensation such statistical surveys are not dispositive more importantly the companies covered in the watson wyatt and conference board surveys were not reasonably comparable to petitioner mr packard acknowledged that the watson wyatt survey was normally more appropriate for companies with annual sales in excess of dollar_figure million similarly the conference board survey also covered construction companies that were generally many times the size of petitioner with respect to his own survey of seven other residential homebuilding companies mr packard provided few specifics regarding these companies he selected omitting among other things their number of employees the business conditions in the area in which they operated and how similar their businesses were to petitioner’s business it appears that those seven residential homebuilding companies had annual sales ranging from sdollar_figure8 million to dollar_figure8 million and that their shares were publicly traded of those seven companies the company having the second lowest annual sales had sales of dollar_figure8 million in addition mr packard failed to elaborate on the particular skills and qualifications of the individual executives in those companies and the similarities or dissimilarities of their services to those performed by mr myers and mrs myers - al --- the surveyed companies that packard relied upon were generally much larger companies that were not reasonably comparable to petitioner we do not believe that reasonable_compensation to mr myers and mrs myers should be based upon the compensation paid to executives of the companies surveyed by mr packard accordingly we also give mr packard’s opinion little weight on the issue of comparability of compensation paid_by similar companies indeed mr packard essentially assumed that the same mathematical relationship calculated through regression analysis between the surveyed companies’ sales or net_income and those companies’ compensation to their executives should hold equally true for petitioner however we are not convinced that assumption is valid in explaining the regression analysis technique the watson wyatt survey notes that regression equations are recommended for use in making direct comparisons between management compensation in your own organization and that paid_by comparable organizations moreover mr packard failed to explain what if any adjustments he had made to take into account the substantial differences between those surveyed companies and petitioner for instance with respect to the watson wyatt survey mr packard merely stated the information x from that survey correlated well against the salaries paid to public executives for similarly sized large companies but correlated less well to the compensation paid to the ceo’s of small companies the report did however correlate well with compensation and salaries paid to the non-owner employees of companies regardless of the size of the company to be sure some of the survey data does indicate that the dollar_figure in total compensation mr and mrs myers were paid for petitioner’s year ended date was high yet for this data to establish persuasively that the compensation paid mr and mrs myers was unreasonably high further analysis by respondent’s expert was required among other things the total compensation packages furnished the executives working for the much larger companies surveyed should have been evaluated and compared against the total compensation package petitioner continued - -- this factor is neutral because neither petitioner’s expert mr gelfond nor respondent’s expert mr packard proffered persuasive comparable pay data h petitioner’s salary policy to all its employees courts have considered salaries paid to other employees of a business in deciding whether compensation is reasonable home interiors gifts inc v commissioner t c pincite we look to this factor to determine whether mr and mrs myers were compensated differently from petitioner’s other employees solely because of their status as shareholders petitioner’s other employees its construction workers were compensated on a totally different basis from mr myers and mrs myers its two sole officer-director-shareholders and the only members of its management team the construction workers were compensated on an hourly basis mr myers testified that the construction workers who were nonunion received hourly wages including higher hourly wages for any overtime work and were paid weekly and that he tried to pay them above average wages for the area however he added petitioner had no uniform pay continued furnished mr and mrs myers in this connection we note that top executives of large publicly traded companies often will receive stock_options and deferred compensations as part of their compensation package however the record in the case at hand does not disclose what if any stock_options the executives surveyed received see eg 221_f3d_1091 n 9th cir -- - scale for its construction workers as mr myers set each worker’s hourly wage rate on an individual basis the workers further all usually received christmas bonuses and certain key workers were paid additional bonuses in contrast mr myers and mrs myers annually have set their own compensation_for obvious reasons mr and mrs myers who were the only members of petitioner’s management team were compensated on a different basis from petitioner’s construction workers no other employees of petitioner performed services similar to those of mr and mrs myers this factor is neutral i compensation paid to mr myers and mrs myers in previous years where a large salary increase 1s in issue as in the case at hand it may be useful to compare past and present duties and salary payments elliotts inc v commissioner f 2d pincite in order to determine whether and to what extent the current payments represent compensation_for services performed in prior years which can be currently deductible 281_us_115 am foundry v commissioner 59_tc_231 affd in part and revd in part 536_f2d_289 9th cir as indicated previously respondent’s expert mr packard acknowledged that mr and mrs myers were undercompensated during - petitioner’s early years of operation however he also noted that mr and mrs myers were extremely well compensated commencing with petitioner’s fiscal_year mr packard opined that petitioner’s undercompensation of mr and mrs myers in prior years had been fully remedied by the beginning of the fiscal_year in issue from date through date petitioner paid mr and mrs myers the annual amounts of compensation and had the net_income before taxes and officer compensation set forth below total fye officer july mr myers mrs myers compensation net_income dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we agree that mr and mrs myers received relatively modest compensation during petitioner’s early years of operation and that petitioner’s business in those years was not generating sufficient net_income for it to have paid mr myers and mrs myers substantially higher compensation and also to have repaid the dollar_figure of advances as mr and mrs myers testified during those early years they took less annual compensation in order to - - build up petitioner as they did not want petitioner to borrow from third parties however petitioner provided insufficient evidence to establish the amount of the undercompensation of mr and mrs myers during its early years neither did petitioner and its expert address whether such past undercompensation had been recovered through its fiscal_year in issue there are only some vague statements in the record by mr myers and mrs myers that this past undercompensation which they and petitioner’s expert failed to quantify never had been made up to them the fact of undercompensation in the past alone is not enough fora reasonable_compensation deduction for a subsequent year in issue to be allowed to a taxpayer-employer for purportedly remedying alleged undercompensation of an employee in earlier years the taxpayer-employer must among other things establish the amount of its undercompensation of that employee in those earlier years and that this past undercompensation still remained unremedied by the later year in issue am foundry v commissioner supra pincite labelgraphics inc v commissioner tcmemo_1998_343 during the trial the court pointed out the need for petitioner to provide persuasive evidence establishing what part of the fiscal_year compensation in issue to mr and mrs myers was catchup pay also as noted supra the memorandum of board action covering the compensation package furnished mr and -- - mrs myers during the fiscal_year indicated another dollar_figure in deferred_compensation petitioner agreed to pay was to remedy its alleged substantial undercompensation of them in prior years the memorandum stated that the board after an exhaustive review of the compensation of mr and mrs myers since petitioner’s inception determined that mr and mrs myers had been substantially undercompensated in prior years yet no convincing analysis or review data was entered in evidence by petitioner neither petitioner nor its expert mr gelfond addressed what amount if any of catchup pay to mr and mrs myers was still required as of the fiscal_year in issue mr and mrs myers have been extremely well compensated since petitioner’s fiscal_year hence petitioner’s past undercompensation of them might very well have been fully recovered before its fiscal_year in issue moreover the memorandum of board action is susceptible to the interpretation that the sole remedy for any undercompensation of prior years was to be the dollar_figure of deferred_compensation payments we conclude that petitioner has failed to establish that any part of the salary payments respondent disallowed for its fiscal_year in issue qualifies as reasonable_compensation to mr myers and mrs myers for past services in prior years rule a am foundry v commissioner supra labelgraphics inc v commissioner supra this factor favors respondent j independent_investor_test and petitioner’s financial performance as indicated previously the courts of appeals for the second seventh and ninth circuits have applied an independent_investor_test in determining whether payments to an employee- shareholder are deductible by a taxpayer-corporation as reasonable_compensation under sec_162 in applying their respective versions of the independent_investor_test the courts of appeals for the second and ninth circuits have considered many of the same or similar factors in determining reasonable_compensation as examined above and they have used the same totality of the circumstances approach adopted by the court_of_appeals for the tenth circuit in pepsi-cola bottling co of salina inc v commissioner f 2d pincite 147_f3d_96 2d cir noting that the independent_investor_test applied is not a separate autonomous factor rather it provides a lens through which the entire analysis should be viewed vacating and remanding tcmemo_1995_135 85_f3d_950 2d cir applying a multifactor test from perspective of an independent investor affg tcmemo_1995_128 elliotts inc v commissioner f 2d pincite same -- - the court_of_appeals for the seventh circuit on the other hand treats a corporation’s enjoyment of a higher than average return on shareholder equity as presumptively establishing the reasonableness of a shareholder-officer’s compensation without regard to the multifactor analysis 196_f3d_833 7th cir revg tcmemo_1998_220 central to both variants of the independent_investor_test is the need to examine the return on equity of the taxpayer- corporation where the employee-shareholder receiving the compensation in issue also controls that taxpayer from the perspective of a hypothetical independent investor as the court_of_appeals for the ninth circuit explained in elliotts inc v commissioner supra pincite7 in evaluating the reasonableness of compensation paid to a shareholder-employee particularly a sole shareholder it is helpful to consider the matter from the perspective of a hypothetical independent investor a relevant inquiry is whether an inactive independent investor would be willing to compensate the employee as he was compensated the nature and quality of the services should be considered as well as the effect of those services on the return the investor is seeing on his investment the corporation’s rate of return on equity would be relevant to the independent investor in assessing the reasonableness of compensation in a small_corporation where excessive_compensation would noticeably decrease the rate of return in this case where the employee receiving the compensation in issue was the sole shareholder the sort of relationship existed that --- - warrants scrutiny the mere existence of such a relationship however when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high further exploration of the situation is necessary in such a situation as discussed earlier it is appropriate to evaluate the compensation payments from the perspective of a hypothetical independent shareholder if the bulk of the corporation’s earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder’s equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement if however that is not the case and the company’s earnings on equity remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary fn ref omitted even under the variants of the independent_investor_test applied by the courts of appeals for the second seventh and ninth circuits a firm’s high or low return on equity may not be dispositive of the reasonableness of a shareholder-officer’s compensation exacto spring corp v commissioner supra pincite noting possible situations where presumption of compensation’s reasonableness may be rebutted by showing that company’s high return was not due to shareholder-officer’s efforts elliotts inc v commissioner f 2d pincite n noting a shareholder- employee’s compensation may be reasonable even though company suffers a loss or inadequate return on equity petitioner and its expert mr gelfond contend that an independent investor would be satisfied with the dollar_figure percent - - compounded annual rate of return they calculate was enjoyed through the year ended date on that investor’s initial dollar_figure investment in the corporation mr gelfond computed this dollar_figure percent compounded annual rate by using a present-value- future-value formula where present_value equals dollar_figure the shareholder initial investment future value equals dollar_figure the company’s stated equity or net book asset value at the end of the fiscal_year before consideration of its deferred_payment_obligation to mr myers and mrs myers and n the number of years over which that investment is annually compounded equals under the independent_investor_test a company’s annual return on equity usually examines that company’s net_income after taxes for that year more importantly the shareholders’ equity in the company upon which an annual return is calculated includes not just the shareholders’ initial invested capital but the company’s prior accumulated earnings dexsil corp v pany p commissioner f 3d pincite labelgraphics inc v commissioner tcmemo_1998_343 see also exacto spring corp v commissioner supra pincite noting among other things that what investors care about is the corporate income available to pay dividends or be reinvested revg tcmemo_1998_220 819_f2d_1315 5th cir noting that the prime indicator of the -- - return a corporation is earning for its investor is its return on equity in eberl’s claim serv inc v commissioner tcmemo_1999_211 we rejected the taxpayer’s argument that the corporation’s return on equity should be based on its founding shareholder’s small initial investment of dollar_figure and noted that the taxpayer had cited no case in which a court gave significant weight to a high return based on a founding shareholder’s small initial investment we explained that the courts have instead relied on other financial factors when a shareholder’s capital_investment is small citing 172_f3d_942 6th cir court derived return on equity by taking increase in equity for the year at issue plus the dividends_paid that year divided by shareholder’s dollar_figure capital_investment plus retained earnings at the beginning of that year revg tcmemo_1997_464 n labelgraphics inc v commissioner tcmemo_1998_343 cumulative average return on equity may be skewed by high annual returns for earlier years in which equity was low h a intl jewelry ltd v commissioner tcmemo_1997_467 in contrast to petitioner respondent among other things calculated petitioner’s return on equity as equaling petitioner’s net_income for a year divided by petitioner’s equity at the beginning of that year we note that in various reasonable - - compensation cases three different approaches generally have been used to compute a company’s return on equity the company’s net_income that year has been divided by either its equity at the beginning of that year eg alpha med inc v commissioner tcmemo_1997_464 n its ending equity that year eg labelgraphics inc v commissioner t c memo or the year’s average equity eg dexsil corp v commissioner f 3d pincite over the period from date through date petitioner’s annual net profit or net_loss after taxes equity beginning yearend and year’s average and return on equity calculated under each of the three foregoing approaches before consideration of petitioner’s deferred_compensation obligation to mr and mrs myers are as set forth below net profit equity return on equity fye net_loss begin yearend year’s begin yearend year’s july after taxes equity equity avg eq ’ equity equity avg eq dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number ‘sum of beginning equity plus yearend equity net profit or net_loss after taxes divided by divided by equity regardless of which of the three approaches is used to calculate petitioner’s return on equity in issue petitioner suffered a negative return on equity even for the fiscal_year -- - before consideration of petitioner’s deferred_compensation obligation to mr and mrs myers some prior reasonable_compensation cases have also examined and considered the taxpayer’s cumulative average return on equity e g 221_f3d_1091 9th cir dexsil corp v commissioner tcmemo_1999_155 from date through date petitioner’s annual return on equity under each of the three approaches used supra before consideration of petitioner’s deferred_compensation obligation to mr and mrs myers and cumulative average return on equity without regard to the deferred_compensation obligation are as set forth below return on equity cum avg return on equity fye begin yearend year’s begin yearend year’s july equity equity avg eq equity equity avg eq dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘sum of current year’s return on equity and each prior year’s return on equity divided by petitioner’s number of years of operation through current_year in our opinion the cumulative average annual return on equity petitioner experienced over the period from date through date would not be as significant to an independent investor as petitioner’s return on equity for the - - current fiscal_year in issue this higher cumulative average annual return is skewed by the much higher annual returns on equity petitioner enjoyed during its early years of operation when its equity was much lower see eg labelgraphics inc v commissioner f 3d pincite 5-percent return on dollar_figure equity enjoyed during the taxpayer’s first year of operation is not particularly meaningful to a present investor judging return on the current year’s equity in excess of dollar_figure million in addition the higher cumulative average return on equity is even less significant where as discussed previously petitioner’s past undercompensation of mr and mrs myers during prior years of operation to the extent not fully recovered prior to the fiscal_year in issue was intended to be remedied by the deferred_compensation agreements adopted during that year see also eg wagner constr inc v commissioner tcmemo_2001_160 at any rate petitioner has failed to show that an independent-investor-return-on-equity analysis establishes that the compensation in issue paid to mr and mrs myers for its year ended date was reasonable ’ for that year even before petitioner further failed to address respondent’s argument that the dollar_figure advance mr and mrs myers made to it in should also be included in shareholder invested capital for purposes of calculating petitioner’s annual return on equity although petitioner did repay or distribute an amount equal to the dollar_figure advance to mr and mrs myers during its first years of operation petitioner provided neither a factual record nor legal argument that would enable the court properly to determine whether the advance represented debt or equity or continued - -- consideration of its future deferred_payment_obligation to mr and mrs myers petitioner had a dollar_figure net_loss after taxes suffered a negative return on equity ranging from a negative 58-percent return to a negative 35-percent return under the three approaches used supra to calculate its annual return on equity and experienced a dollar_figure reduction in its equity or net asset value ie its dollar_figure of equity at the beginning of the fiscal_year less its dollar_figure yearend equity we do continued should be considered part of petitioner’s invested capital for the purpose of determining the overall compounded rate of return that would be deemed to have accrued to an independent investor as of the end of the fiscal_year for which we must analyze petitioner’s financial performance obviously the addition of the dollar_figure to petitioner’s equity or invested capital would reduce the compounded rate of return regarded as having accrued as of the end of the fiscal_year in issue to an independent investor who had purchased all of petitioner’s capital stock at its inception it can also be argued that the debt-equity distinction should have no bearing on assessing the overall return that accrued on the total amount of funds----dollar_figure--made available to petitioner by its officer-shareholders see pratt the debt-equity distinction in a second-best world vand l rev 8petitioner notes that although it reported a dollar_figure net_loss after taxes for its fiscal_year dollar_figure of the bonuses paid to mr and mrs myers that year were belated bonuses to them for its fiscal_year petitioner argues that this dollar_figure in effect should be reallocated and treated as a fiscal_year business_expense for purposes of determining its annual returns on equity for its and fiscal years since the dollar_figure was reasonable_compensation for services mr and mrs myers rendered during the fiscal_year in the notice_of_deficiency respondent allowed petitioner a deduction under sec_162 for the dollar_figure in total bonuses it paid to mr and mrs myers during the fiscal_year we conclude that petitioner’s reallocation argument does not help its case if continued - - not believe an independent investor would be happy with petitioner’s financial performance for its fiscal_year especially where the total officer compensation paid to mr and mrs myers for that year was almost three times the investor’s year-end equity in the company dollar_figure divided by dollar_figure this factor favors respondent continued the dollar_figure bonus payment is reallocated to petitioner’s fiscal_year petitioner would have a revised net_loss after taxes for that year of dollar_figure a revised yearend equity of dollar_figure and a revised return on equity ranging from a negative dollar_figure percent to a negative dollar_figure percent under the three approaches used supra we think petitioner’s resulting negative return on equity for fiscal_year would be equally unsatisfactory to an independent investor under an independent-investor-return-on-equity-analysis the corporation’s greatly increased market_value can also be probative of the value of a shareholder-officer’s services 819_f2d_1315 5th cir affg tcmemo_1985_267 noting that an investor may garner a return on investment through stock appreciation 716_f2d_1241 n 9th cir revg and remanding tcmemo_1980_ however petitioner offered no evidence or argument regarding appreciation in the market_value of its stock k conclusion petitioner has failed to show it is entitled to a larger compensation deduction under sec_162 than respondent allowed in the statutory notice we therefore sustain respondent’s determination disallowing petitioner’s deduction of dollar_figure of the salaries paid to mr and mrs myers for the year ended date rule a pepsi-cola bottling co of salina inc v commissioner f 2d pincite nor-cal adjusters v commissioner f 2d pincite decision will be entered for respondent appendix -- annual compensation paid mr myers and mrs myers from january through july fye fye fye fye fye fye fye fye fye fye mr myers-- salary dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bonus big_number big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number mrs myers-- salary dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bonu sec_1 big_number big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number ino breakdown between salary and bonus is available for the period from date through date of this dollar_figure of this big_number dollar_figure was said to be a bonus for fiscal_year and dollar_figure a bonus for fiscal_year dollar_figure was said to be a bonus for fiscal_year and dollar_figure a bonus for fiscal_year
